 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 1 of 34 Page ID #:1




 1   ALEXANDER B. CVITAN (SBN 81746),
     Email: alc@rac-law.com
 2   J. DAVID SACKMAN (SBN 106703)
     Email: jds@rac-law.com
 3   MARSHA M. HAMASAKI (SBN 102720), Members of
     Email: marshah@rac-law.com
 4   REICH, ADELL & CVITAN, A Professional Law Corporation
     3550 Wilshire Boulevard, Suite 2000
 5   Los Angeles, California 90010-2421
     Telephone: (213) 386-3860, Facsimile: (2l3) 386-5583
 6
     Attorneys for Plaintiff Construction Laborers Trust
 7   Funds for Southern California Administrative Co.
 8                          UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   CONSTRUCTION LABORERS TRUST                         Case No. _________________
     FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE
     COMPANY, a Delaware limited liability               COMPLAINT FOR:
13   company,                                            1)     CONTRIBUTIONS TO
14                             Plaintiff,                       EMPLOYEE BENEFIT
                                                                PLANS;
15              vs.                                      2)     PRELIMINARY AND
16                                                              PERMANENT INJUNCTIVE
     DIGGING DEEP INC., dba CERTIFIED                           RELIEF;
17   ENVIRONMENTAL SERVICES;                             3)     BREACH OF FIDUCIARY
     KEVIN SCOTT SCHWEIZER, an                                  DUTY
18
     individual,                                         [29 U.S.C. §§ 185(a), 1109(a), 1132 &
19                                                       1145]
20
                                Defendants.
21

22

23

24
         Comes now Plaintiff CONSTRUCTION LABORERS TRUST FUNDS FOR
25
     SOUTHERN CALIFORNIA ADMINISTRATIVE COMPANY, a Delaware limited
26
     liability company, and alleges, as follows:
27

28

                                                   -1-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 2 of 34 Page ID #:2




 1                                 JURISDICTION AND VENUE
 2

 3              1.   This Court has subject matter jurisdiction of this action under Sections
 4   502 and 515 of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§
 5   1132 and 1145, as an action to collect contributions to multi-employer employee
 6   benefit plans, and for breach of fiduciary duties; and under Section 301(a) of the
 7   Labor Management Relations Act, (LMRA), 29 U.S.C. § 185(a), as an action to
 8   enforce collective bargaining agreements. Venue is proper in this district in that the
 9   plans are administered, performance and breach took place, and the Defendants reside
10   and/or are engaged in business in this district.
11

12                                             PARTIES
13

14              2.   Plaintiff Construction Laborers Trust Funds for Southern California
15   Administrative Company (CLTF) is a Delaware Limited Liability Company. Plaintiff
16   CLTF appears solely in its capacity as an administrator and agent for collection of
17   several employee benefit plans, and a fiduciary as to those plans, including the
18   Laborers Health and Welfare Trust Fund for Southern California, Construction
19   Laborers Pension Trust for Southern California, Construction Laborers Vacation Trust
20   for Southern California (Vacation Trust), Laborers Training and Re-Training Trust
21   Fund for Southern California, Fund for Construction Industry Advancement, Center
22   for Contract Compliance, Laborers Contract Administration Trust Fund for Southern
23   California, Laborers' Trusts Administrative Trust Fund for Southern California, and
24   Southern California Partnership For Jobs (collectively "Trust Funds"). Each of the
25   Trust Funds are express trusts, created by written agreements, are employee benefit
26   plans within the meaning of ERISA § 3(3), 29 U.S.C. § 1002(3), multi-employer plans
27   within the meaning of ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A), and jointly-
28   administered labor-management trusts under LMRA § 302(c)(5), 29 U.S.C. §
                                                  -2-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 3 of 34 Page ID #:3




 1   186(c)(5). The Plaintiff’s principal place of business is in, and the Trust Funds are
 2   administered in, the County of Los Angeles, State of California.
 3

 4              3.   Plaintiff is a fiduciary as to the Trust Funds, in that it:
 5                   a. Exercises discretionary authority or discretionary control respecting
 6                      the collection of delinquent (or possibly delinquent) contributions to
 7                      the Trust Funds, including but not limited to discretion in auditing
 8                      employers, deciding what claims to assert, acting as agent of the Trust
 9                      Funds in asserting claims, waiving liquidated damages, settling
10                      claims, and releasing claims; and
11                   b. Exercises authority or control respecting management or disposition
12                      of assets of the Trust Funds, including but not limited to, receiving
13                      delinquent contributions collected and holding them in a bank account
14                      in its own name over which it has check-writing authority, and then
15                      exercising discretion in allocating those assets among the different
16                      Trust Funds, different participants, different time periods and different
17                      jobs.
18
19              4.   Defendant, Digging Deep, Inc. (“Employer”), is a California corporation
20   doing business under the name of Certified Environmental Services, and is duly
21   licensed to engage in business in the State of California in an industry affecting
22   interstate commerce, with its principal place of business in the City of Highland,
23   County of San Bernardino, State of California.
24

25              5.   Defendant Kevin Scott Schweizer (“Owner”) is the President and
26   Responsible Managing Officer of the Employer. Plaintiff is informed and believes,
27   and on that basis alleges, that Skajem is the majority shareholder of the Employer, that
28   he has check-writing authority over all accounts of the Employer, including those used
                                                     -3-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 4 of 34 Page ID #:4




 1   for payroll and to pay contributions to the Trust Funds, and that he is responsible for
 2   the preparation of payroll, certified payroll reports, and reports to the Trust Funds.
 3

 4              6.   Plaintiff is informed and believes and thereon alleges that Owner acted
 5   on behalf of Employer, and in its interest, in determining which employees would
 6   report to the Trust Funds, the number of hours upon which contributions would be
 7   reported as owing, and the amount and timing of payment of contributions. Plaintiff
 8   is further informed and believes, and upon such information and belief alleges that
 9   there existed and there now exists a unity of interest, ownership and operation
10   between Owner and Employer such that any individuality and separateness between
11   Owner and Employer has ceased to exist in that Owner so controls and dominates
12   Employer as to make any fiction of individuality and separateness between Owner
13   and Employer such a fraud upon their creditors and any adherence to the fiction
14   sanctions fraud and promotes injustices.
15

16                                             OTHERS
17

18              7.   The Southern California District Council of Laborers and its affiliated
19   Local Unions (“Union”) was and is a labor organization representing employees in
20   industries affecting commerce. The Union is not a party to this action.
21

22                                         AGREEMENTS
23

24              8.   On about March 2016, the Employer signed a collective bargaining
25   agreement with the Laborers Union (“Collective Bargaining Agreement”), setting the
26   terms and conditions of employment of certain of its employees, and agreeing to abide
27   by the terms and conditions of the then-current multi-employer agreements of the
28   Laborers Union, known as Master Labor Agreements (MLA), for work in the
                                                  -4-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 5 of 34 Page ID #:5




 1   geographical jurisdiction of the 12 Southern California Counties.
 2

 3              9.    Pursuant to the Collective Bargaining Agreement and the MLA it
 4   incorporated, the Employer has submitted reports and paid contributions on behalf of
 5   certain of its employees to the Trust Funds. The Employer also received the benefits
 6   of the Collective Bargaining Agreement by, among other things, being able to
 7   represent itself as signatory to an agreement with the Laborers in order to obtain
 8   subcontracts from general contractors who are subject to the MLA.
 9

10              10.   Pursuant to the Collective Bargaining Agreement, and the MLA it
11   incorporates, and by the acts of submitting reports and contributions, the Employer
12   adopted and became obligated and bound to all the terms and conditions of the various
13   Trust Agreements which created each of the Trust Funds as they may be constituted in
14   their original form or as they may be subsequently amended. The Collective
15   Bargaining Agreement, MLA, and Trust Agreements will hereinafter be collectively
16   referred to as “Agreements.”
17

18              11.   The Agreements obligate Employer to pay fringe benefit contributions at
19   the rates set forth in the Agreements for each hour worked (or paid for) by employees
20   performing services covered by the Agreements. The Employer is required to submit
21   monthly reports, detailing the hours worked or paid for each employee, broken down
22   by project. Reports and contributions for each month of work are due by the 15th of
23   the following month, and delinquent if not reported and paid by the 20th of the
24   following month.
25

26              12.   As to the Vacation Trust, "Contributions to the Fund and any liquidated
27   damages payable in connection therewith, shall be deemed to be, and shall be, a part
28   of the wages due to the employees with respect to whose work such payments are
                                                   -5-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 6 of 34 Page ID #:6




 1   made" and "shall be deemed to be, and shall be treated as, subject to withholding tax
 2   and social security and unemployment taxes as a part of the total compensation
 3   payable at the end of the individual employer's payroll period during which such work
 4   is performed or paid for, but the full per hour contribution shall be transmitted to the
 5   Fund." In other words, contributing employers, such as Employer, deduct the
 6   vacation contribution from the pre-tax wages of employees on each paycheck, and
 7   then report and transmit that amount, along with other contributions, to the Vacation
 8   Trust each month.
 9

10              13.   By the Agreements and pursuant to 29 U.S.C. § 1132(g)(2)(B), Employer
11   is obligated for payment of interest on delinquent contributions from the due date of
12   the contribution through the payment date of the contribution, at the per annum rate of
13   five percent (5%) over the rate set by the Federal Reserve Board at San Francisco,
14   California, effective on the date each contribution is due.
15

16              14.   By the Agreements and pursuant to 29 U.S.C. § 1132(g)(2)(C), Employer
17   is obligated to pay to the Trust Funds liquidated damages for detriment caused by the
18   failure of Employer to pay fringe benefit contributions in a timely manner, a sum
19   equal to $25.00 or twenty percent (20%) of the unpaid contributions ($20.00 or 10%
20   to the Laborers Contract Administration Trust Fund), whichever is the greater amount,
21   for each of the Trust Funds to which Employer is required to contribute. The failure of
22   employers to pay contributions when due causes damages to the Trust Funds and its
23   participants beyond the value of the unpaid contributions, which are difficult to
24   quantify. Apart from the fees and costs incurred in litigation, the harm caused
25   includes the cost of collecting the contributions from employers or third parties, the
26   cost of special processing to restore employee fringe benefit credits because of late
27   contributions, employee loss of health insurance coverage (even if later restored) and
28   medical harm to participants and beneficiaries who might have foregone medical care
                                                 -6-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 7 of 34 Page ID #:7




 1   when notified that their insurance ceased because of their employer's failure to pay
 2   contributions. The liquidated damages provision of the Agreements was meant to
 3   compensate for the loss to the Trust Funds, which is incurred even if the contributions
 4   for a given month are later paid. It is based on the Trust Funds' ratio of collection
 5   costs over amounts collected, which are regularly reported to the Trust Funds' trustees.
 6

 7              15.   Under the terms of the Collective Bargaining Agreement and MLA,
 8   employers, including the Employer, agree to subcontract Covered Work only to
 9   entities that are signatory to a collective bargaining agreement with the Union. If an
10   employer subcontracts Covered Work to a non-signatory entity, or allows a
11   subcontractor to subcontract Covered Work to a non-signatory entity, the Employer
12   becomes liable to the Trust Funds in an amount measured by the contributions,
13   interest and liquidated damages that would have been due if a signatory entity had
14   performed the Covered Work.
15

16              16.   The Agreements provide the Trust Funds with specific authority to
17   examine and copy all of Employer's payroll and business records which may be
18   pertinent to determining whether Employer has reported all hours worked (or paid for)
19   by employees who perform services covered under the Agreements, and/or has abided
20   by the subcontracting provisions of the Agreements and has paid the appropriate
21   fringe benefit contributions to the Trust Funds. The Agreements further provide that
22   the Employer shall be responsible for the costs of such audit, and that if litigation is
23   necessary to enforce the audit obligation, the Employer shall be liable for attorney
24   fees, whether or not any delinquency is discovered.
25

26              17.   On public works projects, as defined by California Labor Code §§ 1720,
27   et. seq., the Employer is required to pay no less than the prevailing wage, as
28   determined by the California Department of Industrial Relations (DIR), for work of its
                                                  -7-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 8 of 34 Page ID #:8




 1   employees on those projects. Under California Labor Code § 1773.1, and prevailing
 2   wage determinations of the DIR, this prevailing wage includes amounts required to be
 3   paid to the Trust Funds, so that if those contributions are not made, the employees
 4   have not been paid their full and complete prevailing wages for their labor on those
 5   projects. The Employer has worked on various public works projects subject to this
 6   prevailing wage requirement during the period at issue herein, so that its employees
 7   were required to be paid a full prevailing wage on those projects, including
 8   contributions to the Trust Funds.
 9

10                                              [AUDIT]
11

12              18.    Pursuant to the authority in the Agreements to audit employer records,
13   Plaintiff audited the books and records of the Employer, for the period of December 1,
14   2016 through May 31, 2018 (Audit Period).
15

16              19.   On September 27, 2018, Plaintiff issued its audit findings, totaling
17   $14,784.39, which included contributions, liquidated damages, audit costs, and
18   interest to that date (Audit).
19

20              20.   The Employer did not pay the audit, as demanded.
21

22                                         [FORGED RELEASES]
23

24              21.   In about May 2018, the Employer forged at least one false “Status
25   Letter,” purporting to come from the Plaintiff, and falsely claiming that the Employer
26   did not owe any contributions to the Trust Funds for the month of May 2018. In fact,
27   the Employer had not submitted any reports or paid any contributions for the month of
28   May 2018, and the Plaintiff issued no such letter.
                                                    -8-
     342227v1
 Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 9 of 34 Page ID #:9




 1

 2              22.   The one forged status letter came to Plaintiff’s attention by inquiry from
 3   a general contractor. Plaintiff is informed and believes, and on that basis alleges, that
 4   there are other forged letters, which have not been brought to Plaintiff’s attention.
 5

 6              23.   These forged letters were sent by the Employer to general contractors it
 7   had contracted with, in order to falsely represent that it was not delinquent to the Trust
 8   Funds, and to thereby induce those general contractors to pay the Employer, without
 9   reduction for any delinquency to the Trust Funds.
10

11              24.   On June 12, 2018, counsel for the Trust Funds wrote to the Employer,
12   warning of the legal consequences of the forged letters. The Employer indicated it
13   was a mistake, which would not happen again. However, Plaintiff is informed and
14   believes that this practice may have continued.
15

16                        [SETTLEMENT AGREEMENT AND DEFAULT]
17

18              25.   The Employer and Plaintiff, through their respective counsel, negotiated
19   an agreement to settle the Audit, and all delinquencies for the Audit Period, through a
20   payment plan. The parties entered into a written agreement to govern the payment of
21   these contributions and associated damages due under the Agreements (Settlement
22   Agreement). A copy of that Settlement Agreement is attached as Exhibit 1 here.
23

24              26.   Pursuant to the Settlement Agreement, the Employer could pay the
25   “Settlement Amount” defined in that Agreement over time, with interest. The
26   Employer also agreed, as a condition of accepting the Settlement Amount, that it
27   would report and pay its monthly contributions required by the Agreements on time,
28   and broken down by a project basis. If the payments called for were made, and all
                                                   -9-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 10 of 34 Page ID #:10




 1   other conditions of the Settlement Agreement complied with, upon final payment of
 2   the Settlement Amount, the obligations thereunder would be released. However, if the
 3   Employer did not meet those payments, or did not comply with the other conditions,
 4   including the obligation to pay monthly contributions, then the Employer would be in
 5   “Default.” If, after the notice specified, the Default was not cured, then the obligation
 6   would revert to the Default Amount ($15,188.92), plus interest, less payments
 7   received, and would become immediately enforceable.
 8

 9              27.   The obligations of the Settlement Agreement was secured by all property
10   of the Employer which may be reached with a UCC-1 Financing Statement. A UCC-1
11   has been recorded with the California Secretary of State.
12

13              28.   The Employer made the payments, and no other, towards the Settlement
14   Agreement, as set forth in Exhibit 2 attached here.
15

16              29.   The Employer defaulted on the Settlement Agreement, by failing to pay
17   its contributions for the month of March 2019. Counsel for the Plaintiff sent a Notice
18   of Default as specified in the Settlement Agreement, on May 30, 2019. A copy of that
19   Notice of Default is Exhibit 3 here. The Employer failed to cure the default, so that
20   the amount due reverted to the Default Amount, and became immediately due.
21

22              30.   The Default Amount due, accounting for all payments, and interest to
23   August 26, 2019, is shown on Exhibit 2. This is $1,503.46. Interest continues to
24   accrue at the rate of $0.3225 per day.
25

26                                  [CURRENT DELINQUENCY]
27

28              31.   Subsequent to the Audit Period (after May 2018), the Employer reported
                                                  -10-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 11 of 34 Page ID #:11




 1   but failed to pay contributions required under its Agreements. Specifically, the known
 2   amounts due for reports without contributions for March through June 2019, less
 3   amounts collected from third parties, plus interest (to August 7, 2019) and liquidated
 4   damages required by the Agreements and ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2),
 5   are as follows:
 6   Month            Fringes       LDs        Interest      Total
 7   March-19         $10,487.12 $4,299.57     $367.87       $15,154.56
 8   April-19         $11,196.22 $3,658.11     $269.68       $15,124.01
 9   May-19           $12,184.83 $2,432.99     $122.11       $14,739.93
10   June-19          $10,315.20 $2,059.68     $37.80        $12,412.68
11   TOTALS           $44,183.37 $12,450.35 $797.46          $57,431.18
12

13              32.   The Employer has failed to submit a report or payment for the month of
14   July 2019, which was due by August 15 and delinquent after August 20, 2019. The
15   Employer continues to fail to pay its contributions every month, as required by the
16   Agreements.
17

18              33.   Plaintiff is informed and believes that the Employer has under-reported
19   contributions in its reports since the last Audit (June 2018 to present). Plaintiff seeks
20   a full audit in order to discover any further delinquencies due.
21

22              34.   Upon completion of the audit sought herein, Plaintiff intends to seek
23   recovery of any damages found due, including delinquent contributions, interest,
24   liquidated damages, audit costs, subcontracting violations, attorney’s fees and costs as
25   provided in the Agreements and 29 U.S.C. § 1132(g)(2), according to proof at the time
26   of trial and/or other hearing.
27

28              35.    The Agreements require that, if it is necessary to obtain an audit through
                                                   -11-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 12 of 34 Page ID #:12




 1   legal action, the Employer will be responsible for the legal fees and costs of the Trust
 2   Funds in obtaining such relief, whether or not (additional) contributions are found
 3   due.
 4

 5                                  FIRST CLAIM FOR RELIEF
 6                                     AGAINST EMPLOYER
 7                     FOR CONTRIBUTIONS OWED TO TRUST FUNDS
 8                              [29 U.S.C. §§ 185, 1132(g)(2) and 1145]
 9

10              36.   Plaintiff incorporates herein by reference each and every allegation of
11   this Complaint.
12

13              37.   The Employer owes the Default Amount of contributions, interest, audit
14   costs and liquidated damages, less payments, plus interest, amounting to $1,503.46,
15   for the Audit Period. Interest continues to accrue at the rate of $0.3225 per day on this
16   amount.
17

18              38.   In addition, the Employer reported, but failed to pay (after recognizing all
19   credits), contributions in the amount of $44,183.37, for work performed in the months
20   of March through June 2019. Interest of $797.46 (through August 7, 2019) and
21   liquidated damages of $12,450.35, are also owed for these unpaid reports. Interest
22   continues to accrue on those known delinquencies at the rate of $12.19 per day.
23

24              39.   The Employer is liable for additional amounts, to be discovered by audit
25   and proven at trial, of un-reported contributions.
26

27              40.   Under the terms of the Agreements and section 502(g)(2) of ERISA, the
28   Employer is liable to the Trust Funds not only for the amount any delinquent
                                                   -12-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 13 of 34 Page ID #:13




 1   contributions and subcontracting damages found due in an audit, but also for
 2                    a. Pre-judgment interest on the delinquent sums at the rates provided in
 3                       the Agreements;
 4                    b. Liquidated damages as provided in the Agreements;
 5                    c. Attorneys' fees and costs;
 6                    d. Costs of the audit.
 7

 8              41.   In sum, the following amounts are known to be due:
 9   Default Settlement                   $     1,503.46
10   Known Contributions:                 $    44,183.37
11   Interest to 8/26/2019:               $     1,029.15
12   Liquidated Damages:                  $    12,450.35
13                    TOTAL:              $    59,166.34
14

15              42.   Plaintiff will seek to obtain an audit for the period of June 2018 to
16   current. To the extent that audit, and/or discovery in this action, reveals further
17   delinquencies, additional contributions, interest, liquidated damages and audit costs
18   may be owed.
19

20              43.   Pursuant to the Agreements, and ERISA § 502(g)(2)(D), 29 U.S.C. §
21   1132(g)(2)(D), the Employer is liable for attorney fees and costs of suit in this action,
22   including any fees incurred in obtaining an audit, regardless of whether a further
23   delinquency is found.
24

25   / / /
26

27   / / /
28

                                                      -13-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 14 of 34 Page ID #:14




 1                                    SECOND CLAIM FOR RELIEF
 2                                        AGAINST EMPLOYER
 3                      FOR PRELIMINARY AND PERMANENT INJUNCTION
 4                                    [29 U.S.C. §§ 1132(g)(2)(E), 1145]
 5

 6              44.   Plaintiff incorporates herein by reference each and every allegation of
 7   this Complaint.
 8

 9              45.   As part of its obligations under the Agreements, the Employer is required
10   to submit monthly reports to the Trust Funds indicating the names, social security
11   numbers and number of hours worked by each employee performing work, broken
12   down by project. The Employer is required to pay to the Trust Funds, at the time the
13   report is submitted, an amount equal to the total number of hours worked (or paid for),
14   by employees performing covered work multiplied by the applicable fringe benefit
15   contribution rates.
16

17              46.   The Employer has failed to comply with the provisions of the
18   Agreements by refusing to report and pay contributions on behalf of its employees
19   performing covered work to the Trust Funds. The Trust Funds therefore seek
20   injunctive relief to compel the submission of timely paid reports on all projects, as
21   required by the Agreements and 29 U.S.C. § 1145.
22

23              47.   By reason of Employer’s actions, the Trust Funds have suffered and will
24   continue to suffer extreme hardship and actual and impending irreparable injury and
25   damage in that beneficiaries of the Trust Funds acquire eligibility for health and
26   welfare benefits and pension benefits by tabulating the number of hours reported by
27   Employers and all contributing employers during each monthly period. The funds
28   necessary to pay all anticipated health and welfare claims and pension claims are
                                                   -14-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 15 of 34 Page ID #:15




 1   based upon the number of hours reported to the Trust Funds on behalf of individual
 2   employees. In addition, the amount of benefits payable to all employees for health
 3   and welfare and pension claims is actuarially determined on the basis of funds
 4   projected to be received from contributing employers. The failure to submit monthly
 5   report forms evidencing the hours worked by employees and/or without the required
 6   payments necessarily contributes to the total potential liability of the Trust Funds for
 7   health and welfare and pension claims without the Trust Funds being able to readjust
 8   or recompute benefit levels based upon Employers’ failure to disclosure and pay
 9   contributions on a monthly basis. Without reports, broken down by project, the Trust
10   Funds lack the information to collect delinquent contributions through mechanic liens,
11   stop payment notices, and/or bond claims.
12

13              48.   The Trust Funds have no adequate or speedy remedy at law and this
14   action for injunctive relief is the Trust Funds' only means of securing relief.
15

16              49.   It has been necessary for the Trust Funds to engage counsel to bring this
17   action to compel compliance with the Agreements provide that in the event litigation
18   is necessary with respect to any of the fringe benefit contributions and/or damages
19   against Employer, Employer would pay reasonable attorneys' fees and all other
20   reasonable expenses of collection, including audit fees.
21

22                                     THIRD CLAIM FOR RELIEF
23                                AGAINST EMPLOYER AND OWNER
24                               FOR BREACH OF FIDUCIARY DUTIES
25                                    [29 U.S.C. §§ 1132(g)(2)(E), 1145]
26

27              50.   Plaintiff incorporates herein by reference each and every allegation of
28   this Complaint.
                                                   -15-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 16 of 34 Page ID #:16




 1

 2              51.   Employer and Owner are both fiduciaries as to the Trust Funds, in that
 3   they each exercise authority or control respecting the management or disposition of
 4   assets of the Trust Funds, as alleged herein. As fiduciaries, they each have an
 5   obligation to use those assets under their control “(A) for the exclusive purpose of: (i)
 6   providing benefits to participants and their beneficiaries; and (ii) defraying reasonable
 7   expenses of administering the plan . . . (D) in accordance with the documents and
 8   instruments governing the plan.” ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1).
 9

10              52.   Pursuant to regulations of the U.S. Department of Labor, 29 C.F.R. §
11   2510.3-102, the amounts withheld from employee wages meant to be transmitted to
12   the Vacation Trust, became assets of the Vacation Trust "as of the earliest date on
13   which such contributions . . . can reasonably be segregated from the employer’s
14   general assets." By exercising control over those funds, both Employer and Owner
15   became a fiduciary as to those assets, within the meaning of § 3(21)(A) of ERISA, 29
16   U.S.C. § 1002(21)(A).
17

18              53.   Pursuant to regulations of the U.S. Department of Labor, 29 C.F.R. §
19   2510.3-102, the amount of prevailing wages otherwise due as part of the required
20   compensation of employees of Employer, which were meant to be transmitted to the
21   Trust Funds, became assets of the Trust Funds "as of the earliest date on which such
22   contributions . . . can reasonably be segregated from the employer’s general assets."
23   By exercising control over those funds, Employer and Owner each became a fiduciary
24   as to those assets, within the meaning of § 3(21)(A) of ERISA, 29 U.S.C.
25   § 1002(21)(A).
26

27              54.   Since March 2019, the Employer and Owner failed to turn over
28   contributions withheld from employee wages, meant for the Vacation Trust. By doing
                                                  -16-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 17 of 34 Page ID #:17




 1   so, the Employer and Owner each breached their fiduciary duties to the Vacation Trust
 2   as to their control over those assets.
 3

 4              55.   Since March 2019, the Employer and Owner failed to turn over to the
 5   Trust Funds contributions which constituted part of the prevailing wage of employees.
 6   By doing so, the Employer and Owner each breached their fiduciary duties to the
 7   Trust Funds.
 8

 9              56.   Plaintiff is informed and believes, and upon that basis alleges, that the
10   Employer and Owner also withheld Vacation and Prevailing Wage payments for the
11   period of June 2018 to current. Plaintiff seeks an accounting to determine all amounts
12   withheld since then.
13

14              57.   Pursuant to ERISA § 409(a), 29 U.S.C. § 1109(a), for breaching their
15   fiduciary duties, the Employer and Owner “shall be personally liable to make good to
16   such plan any losses to the plan resulting from each such breach, and to restore to such
17   plan any profits of such fiduciary which have been made through use of assets of the
18   plan by the fiduciary, and shall be subject to such other equitable or remedial relief as
19   the court may deem appropriate.” Pursuant to ERISA § 502(a)(2), 29 U.S.C. §
20   1132(a)(2), Plaintiff may bring an action for the “appropriate relief” provided in
21   ERISA § 409(a).
22

23              58.   Employer and Owner are personally liable for the loss to the Vacation
24   Trust and the Trust Funds for the failure to turn over contributions in their control, in
25   an amount to be determined, for the period of March 2019 to present, including the
26   amount of those withheld contributions and interest thereon.
27

28              59.   Pursuant to ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1), Plaintiff is
                                                    -17-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 18 of 34 Page ID #:18




 1   entitled to attorney fees and costs of suit for prosecuting this claim for breach of
 2   fiduciary duties.
 3

 4              WHEREFORE, the TRUST FUNDS pray for judgment as follows:
 5

 6   I.         FOR THE FIRST CLAIM FOR RELIEF, AGAINST EMPLOYER:
 7

 8              A.      For the Default Amount of contributions, interest, liquidated damages
 9   and audit costs due under the Settlement Agreement, which is $1,503.46 as of August
10   26, 2019, accruing interest at the rate of $0.3225 per day thereafter.
11              B. For the known amount of known delinquent contributions of $44,183.37,
12   plus all delinquent fringe benefit contributions and subcontracting damages found due
13   in the full audit, and proven in Court;
14              C.      Interest on the contributions and subcontracting damages found due in
15   (B), from the date the contributions became due through judgment, which is currently
16   known to be $1,503.46 as of August 26, 2019, plus additional accrued interest at the
17   plan rate(s), pursuant to the Agreements and 29 U.S.C. § 1132(g)(2);
18              D.      For liquidated damages on the contributions and subcontracting damages
19   found due in (C), including liquidated damages for late-paid reports, as required by
20   the Agreements and 29 U.S.C. § 1132(g)(2)(C), which is currently known to be
21   $12,450.35;
22              D.      For reasonable attorneys' fees and costs of suit, pursuant to Agreements
23   and 29 U.S.C. § 1132(g)(2)(D);
24              E.      For any further audit costs, pursuant to the Agreements and 29 U.S.C. §
25   1132(g)(2)(E); and
26              F.      For such other and further relief as the Court deems proper.
27

28              / / /
                                                     -18-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 19 of 34 Page ID #:19




 1   II.        FOR THE SECOND CLAIM FOR RELIEF AGAINST EMPLOYER:
 2

 3              A.         That this Court issue the following preliminary and permanent
 4   prohibitory and mandatory injunctions against the Employer, its managing officers,
 5   agents, managing employees, successors, assigns and all those in active concert or
 6   participation with Employer:
 7                   1.1         That Employer be ordered to deliver the following, or cause to be
 8                   delivered, to the Trust Funds' offices no later than 4:30 p.m., on the 20th day
 9                   of each month for the duration of the Employer’s work under the
10                   Agreements:
11                   1.2         A complete, truthful and accurate "Employers’ Monthly Report to
12                   Trustees" covering all employees which Employer employed who were
13                   covered by the Agreements, together with a breakdown of hours by job site;
14                   1.3         An affidavit or declaration from a responsible officer of Employer,
15                   attesting from his or her own personal knowledge under pain of perjury to
16                   the completeness, truthfulness and accuracy of the Employer’s Monthly
17                   Report to the Trustees; and
18                   1.4         A cashier's check made payable to the Construction Laborers Trust
19                   Funds for Southern California for the full amount of the fringe benefit
20                   contributions due on the Employer Monthly Reports for each account for
21                   which a report is to be submitted.
22              B.         For reasonable attorney's fees;
23              C.         For costs of suit herein; and
24              D.         For such other and further relief as the Court deems proper and just.
25

26   III. FOR THE THIRD CLAIM FOR RELIEF, AGAINST THE EMPLOYER AND
27   OWNER, JOINTLY AND SEVERALLY:
28

                                                           -19-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 20 of 34 Page ID #:20




 1              A. For an accounting, for the period of June 2018 to present, of the
 2   contributions withheld from the Vacation Trust and from the Trust Funds for
 3   prevailing wages;
 4

 5              B. Liability for the amount of contributions found to be withheld from the
 6   Vacation Trust and from the Trust Funds for prevailing wages, with interest thereon;
 7

 8              C. For attorney fees and costs of suit; and
 9

10              D. For such other and further relief as the Court deems proper and just.
11

12

13                                              Respectfully Submitted,
14   DATED: August 26, 2019                     ALEXANDER B. CVITAN,
                                                J. DAVID SACKMAN, and
15                                              MARSHA M. HAMASAKI, Members of
                                                REICH, ADELL & CVITAN,
16                                              A Professional Law Corporation
17

18                                              By:    /s/ J. David Sackman
                                                           J. DAVID SACKMAN
19                                                         Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28

                                                   -20-
     342227v1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 21 of 34 Page ID #:21




                             EXHIBIT "1"
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 22 of 34 Page ID #:22



                             SETTLEMENT AGREEMENT


       The parties to this SETTLEMENT AGREEMENT are the CONSTRUCTION
LABORERS TRUST FUNDS FOR SOUTHERN CALIFORNIA ADMINISTRATIVE
COMPANY, LLC, as fiduciary and administrative agent to Laborers Health And Welfare
Trust Fund For Southern California, Construction Laborers Pension Trust For Southern
California, Construction Laborers Vacation Trust For Southern California, Laborers
Training And Re-Training Trust Fund For Southern California, Landscape Industry
Promotion Fund, Center For Contract Compliance, Laborers Contract Administration
Trust Fund For Southern California, Laborers' Trusts Administrative Trust Fund For
Southern California , San Diego County Construction Laborers Pension Trust Fund ("San
Diego Pension Fund") and San Diego Construction Advancement Fund 2003, (collectively
"TRUST FUNDS") on the one hand, and DIGGING DEEP, INC.., a California
corporation ("EMPLOYER") on the other hand - hereinafter collectively referred to as
"PARTIES" - who hereby agree as follows:


                                      I.
                               GENERAL RECITALS

        This Settlement Agreement is made for the following purposes and with reference
to the following facts:


       1.      [AGREEMENTS] EMPLOYER signed a collective bargaining agreement
with the Southern California District Council of Laborers and its Affiliated Locals
("Union") which required, among other things, that EMPLOYER pay contributions to the
TRUST FUNDS on behalf of employees covered by that agreement, as part of the
compensation for their labor. That agreement required the EMPLOYER to submit reports
and contributions to the TRUST FUNDS, and to submit its books and records for
inspection.

        2.      [AUDIT] Pursuant to its agreement with the Union, the TRUST FUNDS
conducted an audit of the books and records of the EMPLOYER. The Audit found
contributions claimed to be due for work performed by covered employees for the period
of December 1, 2016 - May 31, 2018 ("Audit Period"). The TRUST FUNDS also claim
interest, liquidated damages, and audit costs. The claim of the TRUST FUNDS, for the
Audit Period, after recognizing all credits for amounts paid through any source, is:

Contributions                                        $11,299.22
Interest to                     9/27/2018             $ 755.16
Liquidated Damages                                   $ 2,487.66
Audit Costs                                           $ 400.00
Sub Total                                            $14,242.04
Interest from 9/27/2018 to      1/15/2018              $246.88
Grand Total                                          $15,188.92




                                       Page 1 of 7
351757v1
                                                                                          Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 23 of 34 Page ID #:23



This constitutes the "Trust Fund Claim." The Grand Total of $15,188.92 is the
"DEFAULT AMOUNT" as described in this Agreement.


         3.     [PURPOSE] In order to avoid the costs and uncertainty of litigation, and
without waiving their respective contentions as to the Trust Fund Claim, the Parties agree
to settle the Trust Fund Claim, for the Audit Period only, as follows:


                                            II.
                                  SETTLEMENT OBLIGATIONS

       4.     [SETTLEMENT TERMS] The TRUST FUNDS agree to waive half of the
Liquidated Damages claimed, and EMPLOYER agrees to enter into a payment
arrangement to pay off the balance of $13,945.09 ("SETTLEMENT AMOUNT"), as
follows:


            4.1 [MONTHLY PAYMENTS] EMPLOYER will make five monthly
                  payments of $2,789.02 each, beginning on January 15, 2019, and on the
                  15'h day of each month thereafter (or first business day thereafter, if the 15'h
                  is a Saturday, Sunday or legal holiday). No later than June 15, 2019 the
                  EMPLOYER shall make a final payment of the balance including accrued
                  interest at the rate of 8.0%, which would be $187.08 if the five Monthly
                  Payments are made on time. A chart calculating the anticipated payments
                  is attached as Exhibit 1 here.

            4.2       [EARLY PAYMENT] There shall be no penalty for early payment of the
                      amounts due. In the event of an early payment, interest shall be adjusted
                      accordingly. Upon request, the Trust Funds shall promptly provide a
                      statement of the total amount due, including accrued interest to a specified
                      date, which shall be accepted as payment in full.

            4.3       [SECURITY] In exchange for the valuable consideration given by TRUST
                      FUNDS in this Settlement Agreement, EMPLOYER agrees to, and by
                      executing this Settlement Agreement does, grant TRUST FUNDS a
                      security interest against all property of EMPLOYER which may be reached
                      with a UCC-1 Financing Statement, and authorizes execution and recording
                      of a UCC-1 to secure payment of the SETTLEMENT AMOUNT, plus any
                      interest that accrues thereon under the terms of this Settlement Agreement
                      (SECURITY). The property secured hereby includes all property which
                      may be reached by a UCC-1 Financing Statement pursuant to the Uniform
                      Commercial Code, including, but not limited to:

                  •      All present and future accounts (including accounts receivables),
                         deposit accounts, money, cash, cash equivalent, contract rights, chattel
                         paper, investment property, security agreements and debts secured
                         thereby, documents, notes, drafts, instruments, negotiable instruments,
                         letters of credit, general intangibles (including, without limitation, all
                         present and future choses and things in action, goodwill, patents,
                         trademarks, trade names, customer lists, purchase orders, deposit
                         accounts and tax refunds), and returned goods;

                                                Page 2 of 7
 351757v1                                                                                             Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 24 of 34 Page ID #:24




                  •      all present and hereafter acquired inventory wherever located, including
                         all present and future goods held for sale or lease or to be furnished
                         under a contract of service and all raw materials, work in progress and
                         finished goods;

                  •      all present and hereafter acquired equipment wherever located,
                         including machinery, machine tools, motors, equipment, controls,
                         attachments, parts, tools, furniture, furnishings, fixtures and motor
                         vehicles and all attachments, accessories, accessions, replacements,
                         substitutions, additions and improvements to any of the foregoing;

                  •      all present and future dies, drawings, blueprints, catalogs and computer
                         programs; and all proceeds and products of the foregoing, including
                         accounts, deposit accounts, money, cash, cash equivalent, contract
                         rights, general intangibles, investment property, equipment, inventory,
                         goods, chattel paper, documents, notes, drafts, instruments, letters of
                         credit, insurance proceeds, and any other tangible or intangible property
                         received upon the sale or other disposition of any of the foregoing, as
                         well as all present and future books and records pertaining to any of the
                         foregoing and the equipment containing said books and records.

            4.4       [MONTHLY REPORTS] As a further condition of this Settlement, the
                      EMPLOYER shall report and pay the Monthly Contributions required by
                      its collective bargaining agreements, on a project basis. If the
                      EMPLOYER reports Kevin Schweizer or any other officer or 10% or more
                      owner of the EMPLOYER, such person shall be reported and paid at a
                      minimum of the greater of 130 hours per month, or the actual hours
                      worked, pursuant to the written rules of the TRUST FUNDS.

            4.5       [NOTICE OF DEFAULT] The failure to timely make any of the Monthly
                      Payments called for in paragraph 4.1, or to timely submit and pay the
                      Monthly Reports, including the obligation to report its officers and owners
                      as stated in paragraph 4.4, shall be considered a Default under this
                      Agreement. TRUST FUNDS agree to give ten (10) calendar days written
                      notice of default, stating the basis for the default and the actions necessary
                      to correct it, and EMPLOYER shall have ten (10) calendar days from the
                      date of such notice to cure its default; however, if more than two (2) written
                      notices are required in a twelve (12) month period, EMPLOYER will be
                      required to pay a total of an additional Five Hundred Dollars and No Cents
                      ($500.00) for the TRUST FUNDS' attorneys' fees and costs for the
                      written notices in order to maintain the payment plan. The notice of default
                      will be sent to EMPLOYER by regular first class mail, to the address listed
                      below, and via email to the address listed below, unless EMPLOYER
                      designates another manner of receiving notice. Notice shall be effective,
                      and the ten (10) calendar days to cure shall commence on the date of
                      mailing, email or other transmittal as specified below. Where the giving of
                      the notice called for in this paragraph would, in and of itself, be illegal,
                      such notice is waived.

            4.6       [DEFAULT] Upon default of its obligations under this Settlement
                      Agreement, and failure to cure said default as required or allowed under
                      Section 4.5, above, then the SETTLEMENT AMOUNT shall revert to the
                      DEFAULT AMOUNT, less any payments or credits up to the date of

                                                Page 3 of 7
 351757v1                                                                                          Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 25 of 34 Page ID #:25



                   default, plus any accrued interest. The TRUST FUNDS shall provide
                   EMPLOYER with an accounting of such amount. Upon Default, the
                   TRUST FUNDS, at their option, may do any or all of the following:

                   a) File suit to enforce the Trust Fund Claim; and/or
                   b) Enforce the SECURITY to the full extent allowed by the Uniform
                   Commercial Code.


            4.7 [FINAL PAYMENT AND RELEASE] Upon final payment of the
                   SETTLEMENT AMOUNT, including any accrued interest and attorney
                   fees assessed in accordance with this Settlement Agreement, the Trust
                   Funds shall release the UCC-1 Filing, above;



            4.8 [GENERAL RELEASE] Upon full payment of the SETTLEMENT
                  AMOUNT plus interest as provided for by this Settlement Agreement, and
                  the expiration of ninety (90) days from receipt of the final payment, this
                  Settlement Agreement will serve to release and fully discharge
                  EMPLOYER, from the Trust Fund Claim for the Audit Period only.


         5.      [RELEASE OF UNKNOWN CLAIMS] The TRUST FUNDS expressly
 waive any rights or benefits conferred by the provisions of Section 1542 of the Civil Code
 of the State of California, which provides as follows:
         "A general release does not extend to claims which the creditor does not
         know or suspect to exist in his or her favor at the time of executing the
         release, which if known by him or her must have materially affected his or
         her settlement with the debtor."

         The TRUST FUNDS acknowledge and represent that they have consulted with
 legal counsel before effecting this settlement and executing this Settlement Agreement and
 that they understand its meaning, including the effect of Section 1542 of the California
 Civil Code, and expressly consent that this Settlement Agreement shall be given full force
 and effect according to each and all of its express terms and provisions, including those
 relating to the release of unknown and unsuspected claims, demands, and causes of action.

       6.      [PAYMENTS] All payments called for in this Settlement Agreement shall
 be made out to "Construction Laborers Trust Funds," reference the number
 "LTADC.1433A" on its face and be received by the due date at:

            Reich, Adell & Cvitan
            3550 Wilshire Blvd. Suite 2000
            Los Angeles, CA 90010
            Attn: Maria Hughes


                                          III.
                                 BREACH OF AGREEMENT

                                             Page 4 of 7
 351757v1                                                                                      Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 26 of 34 Page ID #:26




        7.    [ENFORCEMENT] In any action to enforce the terms of this Settlement
Agreement, the prevailing party shall be awarded reasonable attorney's fees and costs.
This Settlement Agreement shall not inure to the benefit of any person or entity not a party
to the Agreement and no person or entity not a party to this Settlement Agreement is
released from any liability or claim.

        8.     [NO ADMISSION] In making this Agreement no party is admitting the
sufficiency of any claims, allegations, defenses, affirmative defenses, or any other
positions taken against that party.


                                     IV.
                           MISCELLANEOUS PROVISIONS

         9.     [AUTHORITY] The PARTIES acknowledge that the terms of this
 Settlement Agreement have been ratified and/or approved by their corporate officers,
 directors, administrators, shareholders and/or Trustees and that the persons signing this
 Settlement Agreement on behalf of each of the PARTIES have full authority to do so and
 to bind the Parties to its terms. Additionally, to the extent desired, the PARTIES have
 reviewed this Settlement Agreement with an attorney of their own choosing and this
 Settlement Agreement is being voluntarily entered into by each of the PARTIES.

         10.    [APPLICABLE LAW] It is understood that the Trustees of the TRUST
 FUNDS have certain obligations to collect employer delinquencies. This Agreement is
 meant to comply with those obligations, including U.S. Department of Labor Prohibited
 Transaction Class Exemption No. 76-1, which addresses such obligations, and shall be
 interpreted accordingly. This Agreement shall be interpreted so as to fulfill the intent to
 comply with such obligations. To any extent that federal law does not control, this
 Agreement shall be construed in accordance with and governed by the laws of the State of
 California.

        11.     [ENTIRE AGREEMENT] This Settlement Agreement contains the sole
 and entire agreement and understanding of the PARTIES with respect to the entire subject
 matter hereof, and any and all prior discussions, negotiations, commitments and
 understandings related hereto are hereby merged herein. No representations, oral or
 otherwise, express or implied, other than those contained herein have been made by any of
 the PARTIES hereto. No other agreements not specifically referred to herein, oral or
 otherwise, shall be deemed to exist or to bind any of the PARTIES hereto.

        12.     [ILLEGALITY] Should any provision of this Settlement Agreement be
 declared or determined by any court of competent jurisdiction to be illegal, invalid, or
 unenforceable, the legality, validity, and enforceability of the remaining parts, terms or
 provisions shall not be affected thereby and said illegal, unenforceable or invalid part,
 term, or provision shall be deemed not to be part of this Settlement Agreement.

       13.    [COUNTERPARTS AND FACSIMILE SIGNATURES] This Settlement
 Agreement may be executed in counterparts, each counterpart being considered an original
 document. Also, the PARTIES agree that a facsimile/e-mailed signature on the Settlement

                                           Page 5 of 7
 351757v1                                                                                     Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 27 of 34 Page ID #:27



 Agreement shall be acceptable and deemed to be an original signature in lieu of an
 original signature.


         14.     [NOTICE] Any notice to be given pursuant to this Settlement Agreement
 shall be given to the person(s) and in the manner described below. Notice shall be deemed
 effective upon the date of mailing or other transmittal. It is the responsibility of each party
 to provide all other parties with any change of address or manner of service. Notice shall
 be given to:

 To TRUST FUND :

 do Reich, Adell & Cvitan
 by mail to:
 3550 Wilshire Blvd., Suite 2000
 Los Angeles, CA 90010

 By fax to: (213) 386-5583
 By email to: jds@rac-law.com , with a copy to MariaH@rac-law.com

 To EMPLOYER:

 Attn: Tamie Huset
 Digging Deep, Inc
 7231 Boulder Ave. #506
 Highland, CA 92346
 By fax to: (951) 801-5570

 By Email to tamiediggingdeep@gmail.com, with a copy to byrungaray@denovofirm.com



 (Signatures on next page(s))




                                           Page 6 of 7
 351757v1
                                                                                               Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 28 of 34 Page ID #:28




SO AGREED:
SO


DATED: _           , 2019   CONSTRUCTION LABORERS
                            CONSTRUCTION LABORERS TRUST
                                                   TRUST FUNDS
                            FOR SOUTHERN CALIFORNIA
                            ADMINISTRATIVE COMPANY, LLC

                            By:..
                            By:
                                       MANY KILADA, Executive Director
                                       HANY                   Director

DATED: January 11th, 2019   DIGGING DEEP, INC., aa California
                                                   California Corporation
                                                              Corporation

                            By:.
                            By:
                                        NAmE• Kevin
                                  PRINT NAME:  Kevin Schweizer
                                                     Schwelzer
                                  TILE: CEO
                                  TILE:




                        CONTENT:
APPROVED AS TO FORM AND CONTENT:

DATED:3an11
DATED:           2019
       Uttvl t I 2019       ALEXANDER B. CVITAN
                            J. DAVID SACKMAN
                            MARSHA M.M. HAMASAKI
                            REICH, ADELL
                            REICH,        &C\$TAN
                                    ADELL-&  ITAN
                                        /
                            By.
                                       LDatid1
                                             id
                                       Attorneys for ' UST FUNDS
                                       Attorneys
                            /
                                   7
DATED: 0.0.11
DATED-             2019


                            By.
                                                                 /7
                                       A omeys CEL6c
                                       ALneys  Or E LOYER




                                       ofT7
                                Page 7 of
351757v1                                                                    Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 29 of 34 Page ID #:29




SOAOREED:

DATED:     4L          2019       CONSTRUCTION LABORERS TRUST FUNDS
                                  FOR SOUTHERN CALIFORNIA
                                  ADMlNISTRATIVE COMPANY, LLC
                                                     \




DATED: January 11th, 2019         DIGOING DEEP, INC., a California Corporation

                                  By:~
                                     PRINT NAME· Kevin Schweizer
                                     TILE: CEO




APPROVED AS TO FORM AND CONTENT:

DATED: :J,'h'\   ti   2019        ALEXANDER 8 . CVITAN
                                  J. DAVID SACKMAN
                                  MARSHA M. HAMASAKI
                                  REICH, ADE~L-&' ITAN




                                     ,./
DATED: ift.,]JI , 2019        V




                                     Page7of7
3517$1¥1

                                                                                 Exhibit 1
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 30 of 34 Page ID #:30




                             EXHIBIT "2"
  Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 31 of 34 Page ID #:31
                                           Exhibit 2

                                           As of:                            08/26/19
                                 Digging Deep Payment Plan
Default Amount   $15,188.92        Contributions                                   $11,299.22
                                   Interest to                    09/27/18            $755.16
                                   Interest from 9/27/2018
Settlement       $13,945.09        to                             01/15/19            $246.88
Interest         8.00%             Liquidated Damages                               $2,487.66
Down Payment     $0.00             Audit Costs                                        $400.00
Start Date       01/15/19          Total Default Amount                            $15,188.92
                                   Less Half LDs                                   -$1,243.83
                                   Settlement Amount                               $13,945.09

       Date          Payment              Interest           Principal        Balance
     01/15/19        $2,789.02              $0.00            $2,789.02       $12,399.90
     02/15/19        $2,789.02             $84.25            $2,704.77       $9,695.14
     03/18/19        $2,789.02             $65.87            $2,723.14       $6,971.99
     04/19/19        $2,789.02             $48.90            $2,740.12       $4,231.87
     05/20/19        $2,789.02             $28.75            $2,760.26       $1,471.61
     06/15/19          $0.00                $8.39                            $1,479.99
     07/15/19          $0.00                $9.73                            $1,489.73
     08/15/19          $0.00               $10.12                            $1,499.85
     08/26/19          $0.00               $3.62                             $1,503.46
     10/15/19                              $16.48                            $1,519.94
     11/15/19                              $10.33                            $1,530.27
     12/15/19                              $10.06                            $1,540.33




#351655.4
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 32 of 34 Page ID #:32




                             EXHIBIT "3"
     Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 33 of 34 Page ID #:33


REICH, ADELL & CVITAN
       ADELL &  CVITAN
  A PROFESSIONAL LAW
  A              LAW CORPORATION
                     CORPORATION                                                      ALEXANDER B.
                                                                                      ALEXANDER    CVITAN
                                                                                                D. CVITAN   J. DAVID SACKMAN
                                                                                                            J. DAVID SACXMAN
                                                                                      k&RIANNE REINHOLD
                                                                                      MARIANNE              MARSHA M.
                                                                                                            MARSHA    HAMASAKI
                                                                                                                   M HAMASAKI

      WILSHIRE BOULEVARD,                                                             LAURENCE S.
                                                                                      LAURENCE    ZAKSON
                                                                                               S ZAKSON     PETERA
                                                                                                            PETER    HUTCHINSON
                                                                                                                  A. HUTCHINSON
 3550 WILSHIRE
 3550            BOULEVARD, SUITE
                               SUITE 2000
                                      2000
                                                                                      NEELAMCHANDNA
                                                                                      NEELAM  CHANDNA       ZACKMETH
                                                                                                            ZACK METH
    LOS ANGELES,
    LOS  ANGELES, CALIFORNIA 90010
                                                                                      WILLIAMY.
                                                                                      WILLIAM    SHEH
                                                                                              Y. SHEH       ARTHUR N. FOUR
                                                                                                                   N. FOUR
 TEL: (213) 386-3860
 TEL:                  FAX: (213)
            386-3860•• FAX: (213) 386-5583
                                  3S6-5583
                                                                                              BAUTISTA
                                                                                      NATALIA BAUTISTA
                                                                                      NATALIA                    KARAMIAN
                                                                                                            ARA KARAMIAN
              www.rac-Iaw.com
              www.rac-law corn
                                                                                      RON C
                                                                                      AARON    LAWRENCE
                                                                                             G LAWRENCE     ILISSA B.
                                                                                                            ILISSA B GOLD
                                                                                                                      GOLD


                                                                                             MEL REICH
                                                                                      JULIUS MEL REICH             ADELL
                                                                                                            HIRSCH ADELL
                                                                                                            HIRSCH
                                                                                      (W33’2DOD)
                                                                                      (1933-2000)            1931-2018)
                                                                                                            (1931-2018)




                                                      May 30, 2019

    Via E-Mail
        E-Mail & U.S.
                  U.S. Mail
           tamiediggingdeepgmail.com
    Email: tamiediggingdeep@gmail.com
    Email:

    Tamie Huset
                  Inc.
    Digging Deep, Inc.
    7231 Boulder Ave.,
    7231         Ave.. Ste.
                       Ste. 298
                            298
    Highland, CA 92346

                      Re:
                      Re:                                    116962
                               Digging Deep, Inc., Account # 116962
                               NOTICE OF   DEFAULT —Construction
                                        OF DEFAULT         —
                                                                      Laborers Trust Funds
                                                         Construction Laborers       Funds

    Dear Ms. Huset:
         Ms. Huset:

            Digging Deep entered into a Settlement Agreement (attached) to settle delinquencies
              an audit.
    found in an  audit. Pursuant
                         Pursuant to         settlement, certain
                                       that settlement,
                                   to that                           damages were waived, on
                                                          certain damages                      on the condition
                         Agreement be
    that the Settlement Agreement                 complied with.
                                           fully complied
                                       be fully                with. One    of those
                                                                        One of  those conditions  was that
                                                                                      conditions was
              Reports he
    Monthly Reports     be timely submitted and
                           timely submitted      and paid.
                                                      paid. ItIt has   come to
                                                                 has come       our attention
                                                                             to our attention that Digging Deep
    failed to pay contributions,
           to pay contributions, according
                                  according to  to its
                                                   its report,
                                                       report, forfor the  month of
                                                                       the month  of March
                                                                                     March 2019.
                                                                                             2019. The amounts
                                    are:
    outstanding from that report are:

    Contributions:
    Contributions:                      $21,532.98
    Interest to
             to 5/31/2019:              $    184.06
                                        $ 184.06
    Liquidated Damages:
                 Damages:                 4,299.57
                                        $ 4,299.57
         Fees:
    NSF Fees:                           $     35.00
                TOTAL:
                TOTAL:                  $26,05L61
                                        $26,051.61

            This is therefore NOTICE OF DEFAULT under paragraph 4.5 of        of the Settlement
    Agreement. In In order to cure this Default, you         pay the full amount above ($26,051.61),
                                                  you must pay
    PLUS the balance of the Payment Plan, which  which is $194.45 (schedule attached), within 10 10 days
                                i.e. by June 10,
    of the date of this letter, i.e.                                               Iftlie
                                             10, 2019, for a total of $26,246.06. If  the Default is not
    timely cured, then the waiver of damages in the Settlement Agreement is void, and there will be   he
    an additional  $1,479.99  immediately   due and enforceable  (see default schedule  attached).
                                                                                        attached).




                                                                                                                Exhibit 3
Case 5:19-cv-01616-DSF-KK Document 1 Filed 08/26/19 Page 34 of 34 Page ID #:34

       Iluset
Tarnie Huset
Tamie
May  30, 20W
May 30, 2019
Page 2
Page


        Please deliver your
        Please deliver        payment by
                        your payment      by cashier’s check directly
                                             cashier's check                 Trust Fund
                                                             directly to the Trust        office to
                                                                                   Fund office      ensure
                                                                                                 to ensure
immediate credit.
immediate                status letters
                    NO status
            credit. NO                   will be
                                 letters will    issued while
                                              be issued while you  are in
                                                              you are  in Default.  If you
                                                                          Default. If      have any
                                                                                       you have   any
questions, please
questions,         direct them
           please direct  them to me        email: jdsgrac-law.com
                                         by email:
                                     me by          jds@rac-law.com


                                                                            --7



                                                         acid Sack
                                                               ADELL &
                                                        REICH. ADELL
                                                     of REICH,         CVTTAN
                                                                     & CVITAN

JDS’rnhl
JDS/mhl
Enclosure:
Enclosure:         Settlement Agreement
                   Settlement  Agreement
                   Payment   Plan Schedule
                   Payment Plan   Schedule
                   Default Schedule
                   Default Schedule

cc:
cc:        Benjamin   Yningaray (via
           Bcnjarnin Yrungaray   (via email: byrungaraydenovofirmcoin)
                                      email: byrungaray@denovofirm.com)
           Jon Preciado,
           Jon           SCDCL (w/encl.
               Preciado, SCDCL             - via email)
                                  (w/encl. - via email)
           Alex Mireles,
           Alex          CLTF (w/encl.
                Miretes, CLTF   (w/encl. — via
                                       —    via email)
                                                email)

337923v1
337923v1




                                                                                                     Exhibit 3
